Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of the certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on February 15, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the art of record in the Written Opinion associated w/ PCT/JP2019/042335 (i. e. the Applicants’ parent application).  No further comment is deemed necessary from the U. S. examiner regarding the art discussed in this Written Opinion.
One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 3,627,478.  This U. S. Pat. 3,627,478 describes a process for removing carbon dioxide out of combustion exhaust gases, syn gas, gases emitted from reforming processes, etc. (please note at least col. 1 lns. 31-38 in this U. S. Pat. 3,627,478) by passing the carbonated gas through a bed of what appears to be ion exchange resin particles (please note at least the abstract in this U. S. Pat. 3,627,478) so that the carbon dioxide is sorbed onto the particles.  The inventive feature of U. S. Pat. 3,627,478 is the sorption and desorption of the carbon dioxide either onto or from the resin particles by cyclically varying the carbon dioxide partial pressure of the gases (please note at least col. 1 lns. 39-45 in this U. S. Pat. 3,627,478).  However, this U. S. Pat. 3,627,478 does not teach or suggest the Applicants’ claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
KR 2018 019 866 A; US 2020/0016537 A1; US 2017/0087510 A1; US 2015/0007727 A1; US 2014/0331864 A1; US 2014/0175336 A1 and also U. S. Pat. 9,878,286 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736